I concur generally in the disposition of all of the exceptions other than 1, 3, and 5. As to them I concur with the statement of Mr. Justice Stabler: "From this testimony and these admissions, it is clear that the contract was violated in such particulars; and unless it appeared that the bonding company suffered no injury thereby, or that it waived the forfeiture thus created, a verdict for the defendant should have been directed by the trial Court."
The learned justice adds: "There was testimony tending to show that the bonding company, through its agents, after knowledge of the alleged forfeiture of the bond by the respondent, did certain things from which a waiver on its part of such forfeiture might be reasonably inferred by the jury" — and thus summarily overrules the exceptions raising the question of a directed verdict for the defendant. *Page 67 
I do not find in the evidence any testimony bearing upon this issue, except that an investigating agent of the bond company came to Greenville and went over the affairs of the default; and that after the default another agent countersigned the policy. There is no evidence, so far as my examination has extended, which tends to show that the bond company was notified of any of the circumstances which are held to have constituted a breach of the bond. As has been often held, waiver is the voluntary, intentional, relinquishment of a known right, which is express waiver; or it may follow from a course of dealing by which the insurer, withknowledge of an act which entitled him to claim a forfeiture, enters into negotiations with the insured which recognizes the continued validity of the policy and induces the insured to incur expense and trouble under the belief that his loss will be paid, which is implied waiver. Whaley v. Ins. Co.,124 S.C. 173, 117 S.E., 209. I do not find evidence of such knowledge or of such conduct on the part of the insured in this case. The act of the countersigning after the default was an act in the interest of the insured nunc protunc, and would unquestionably, if the agent had the right to do so, operate as a waiver of the objection that it had not been countersigned before. There is certainly no evidence that the countersigning agent had notice of the avoiding circumstances.
I think therefore that the motion for a directed verdict should have been granted.